This is an appeal from a judgment of conviction of the defendant upon a charge of grand larceny, and from an order denying a new trial.
The appellant contends that the court erred in the admission in evidence of certain extra-judicial admissions and confessions before the corpus delicti had been sufficiently proven. The particular offense of which the defendant was found guilty was that of taking, killing, and carrying away a cow from the premises of the estate of William Dunphy in the county of Monterey. The evidence in support of the charge outside of the defendant's own admissions was entirely circumstantial, and is contained in the detailed story of several *Page 367 
witnesses, who traced the killer of the animal from said premises where it had been slain to a point within a short distance of the camp of the defendant, and who also found at said camp the remains of a slaughtered animal corresponding in color and sex with that taken from said premises; portions of the head and hide of which animal, which would have disclosed such distinguishing marks as earmarks or brands, had been attempted to be destroyed by fire, but of which enough charred fragments remained to enable a witness for the prosecution to identify the animal as one belonging to the Dunphy estate. Without further detailing this evidence from a somewhat voluminous record, we are of the opinion that it was sufficient to lay the foundation in proof prima facie of the corpusdelicti for the introduction in evidence of the defendant's admissions and confessions regarding his connection with the crime.
The appellant further objects that the prosecution failed to sufficiently show the ownership of the premises from which the animal was taken, as well as the animal itself, by the estate of Dunphy; but we think the evidence of the witness White given in response to questions by the court, and in the main received without objection, was sufficient to establish these essential facts.
No other grounds of error being urged upon this appeal, the judgment and order are affirmed.
Lennon, P. J., and Kerrigan, J., concurred.